Citation Nr: 9925314	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  95-20 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 
1955.  He died in September 1967.  The appellant is the 
veteran's surviving spouse.

This appeal arose from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The BVA, in December 1996, remanded this case to the RO for 
further development, and following the accomplishment if the 
requested development, the case was returned to the Board for 
appellate review.


FINDING OF FACT

The claim of entitlement to service connection for the cause 
of the veteran's death is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. § 
5107 (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  The legal question to be answered 
initially is whether the appellant has presented evidence of 
a well-grounded claim; that is, a claim that is plausible.  
If she has not presented a well-grounded claim, her appeal 
must fail with respect to this claim and there is no duty to 
assist her further in the development of this claim.  
38 U.S.C.A. § 5107(a).  As will be explained below, the Board 
finds that this claim is not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  Additionally, if a 
condition noted during service is not determined to be 
chronic, then generally a continuity of symptomatology after 
service is required for service connection.  Id.  Further, 
certain chronic diseases, including Hodgkin's disease and 
brain tumors, may be presumed to have been incurred during 
service if they become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  

There are also certain types of cancer, Hodgkin's disease not 
included, that are presumptively service connected specific 
to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).  Radiogenic diseases may be service 
connected pursuant to 38 C.F.R. § 3.311 (1998).  Hodgkin's 
disease is not a radiogenic disease.  38 C.F.R. § 3.311 
(xxii).    

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as either a veteran who while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 
3.309(b)(i), (ii).

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1998).

The appellant must satisfy two elements for her claim for 
service connection for the cause of the veteran's death to be 
well grounded.  First, there must be evidence of incurrence 
or aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Second, there must be 
competent evidence of a nexus between the inservice injury or 
disease and the cause of death, as shown through medical 
evidence.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Service medical records are negative for any findings, 
treatment or diagnosis pertaining to Hodgkin's disease.

In December 1965, private treatment records from Shenandoah 
County Memorial Hospital, the veteran was admitted with the 
chief complaint of fever of unknown origin.  He had been in 
fair health until approximately two months prior to admission 
when he noticed a fungus infection on his right foot.  He 
also developed a slight rash over his arms and began having a 
low-grade fever in the evening.  The final diagnosis was left 
cervical region lymphadenitis, etiology undetermined, 
possibly secondary to septicemia.  In September 1966 
treatment records, he was diagnosed with generalized 
Hodgkin's disease.  A September 1966 biopsy report indicates 
a postoperative diagnosis of Hodgkin's disease of the right 
cervical lymph node. 

A January 1967 fee-based VA medical statement for aid and 
attendance indicates that the veteran had symptoms of 
Hodgkin's disease, which began in August 1965.  The diagnosis 
was generalized Hodgkin's disease.

In a February 1967 private medical statement from Harold W. 
Miller, Jr., M.D., the veteran was noted to have a diagnosis 
of generalized Hodgkin's disease made in January 1966.

On VA examination in March 1967, the veteran's present 
complaint was Hodgkin's disease with generalized weakness and 
anemia.  The diagnosis was generalized Hodgkin's disease.

The official September 1967 death certificate, filed with the 
Virginia Department of Health, Bureau of Vital Records and 
Health Statistics, lists the immediate cause of death as 
cardio respiratory arrest due to Hodgkin's disease.  The 
interval between onset and death was two years.  

A September 1967 autopsy report noted that the veteran's 
anatomical diagnoses were Hodgkin's sarcoma involving 
especially the supraclavicular, cervical, axillary, 
paratracheal, peripancreatic, para-aortic, iliac, and 
mesenteric nodes and the liver, spleen and vertebral marrow.  
A necrotic tumor of the brain and meninges was also diagnosed 
which was related to the veteran's history of recent 
radiotherapy.  In summary, it was indicated that the veteran 
had been admitted to the hospital three weeks before his 
death, but he did not respond to therapy and instead pursed a 
steadily downhill terminal course.  At his autopsy, there was 
extensive involvement of most of the lymph nodes and some of 
the internal organs, especially the liver.  The microscopic 
diagnosis was lymphomatous infiltration of the 
periventricular region of the brain.    

In a June 1994 private medical statement from Dr. Miller, the 
veteran was reported to have been in the service in the early 
1950s and apparently had been in contact with nuclear 
testing.  Dr. Miller believed that there was a good 
possibility that he was contaminated with radioactive 
material.  He stated that the veteran, in December 1965, was 
diagnosed with Hodgkin's disease, which then became 
generalized and resulted in his death.
   
At the November 1996 BVA hearing in Washington, D.C., the 
representative claimed that the veteran was a 35 year old man 
who died of cancer subsequent to being exposed to radiation 
in Fallon, Nevada where he was on duty during nuclear tests.  
The appellant elaborated that the early death of her husband 
was directly affected by his exposure to radiation while 
serving in the Navy in Fallon, Nevada.  She stated that her 
husband was an aviation ordnanceman, which required that he 
be in contact with aircraft with possible radioactive 
contamination after his squadron's return to Fallon, Nevada.  

The representative indicated that they were not claiming that 
the veteran was part of the nuclear testing in Fallon, 
Nevada, but rather that he may have been an observer to it 
and subject to radiation exposure.  In a Navy logbook, 
submitted by the representative, the veteran was reported to 
be in Fallon, Nevada on the same dates for OPERATION TIMBER-
SNAPPER, from April to June 1952, and for OPERATION TEAPOT, from 
February to June 1955.  The undersigned Board member has 
verified that, in another Navy logbook, the veteran's 
squadron in 1952 was in Fallon, Nevada for concentrated 
periods of Naval training.  However, the representative 
stated that these logbooks did not show whether the veteran's 
squadron was in a radiation area.  In another logbook from 
the U.S.S. HORNET, concerning a world cruise that took place 
in 1954, the history for Fighter Squadron 91 noted that its 
training consisted of operations in the Alameda area and had 
carrier qualifications aboard three different, attack-type 
aircraft carriers.  Additionally, the undersigned Board 
member verified that the veteran's squadron spent five weeks 
at the Naval Air Station in Fallon, Nevada, where gunnery 
strafing and close air support were emphasized.  The logbook 
stated that in April 1954, the squadron was to be deployed 
for the Naval Air Station in Norfolk, Virginia, to be based 
upon the U.S.S. HORNET.   

In an August 1997 letter from the Defense Special Weapons 
Agency, the veteran's duty assignments were compared against 
the locations of atmospheric nuclear tests.  However, the 
Defense Special Weapons Agency determined that historical 
records did not document his presence at U.S. atmospheric 
nuclear testing.  Further, it was stated that Navy records 
did not indicate that the veteran's squadron, VF-91, 
participated in any U.S. atmospheric nuclear tests.  This 
letter concluded that, after a careful search of the 
available dosimetry data, no record of radiation exposure was 
found for him.

A February 1999 letter from the Chief Public Health and 
Environmental Hazards Officer indicates that the Defense 
Threat Reduction Agency (DTRA)/Defense Special Weapons Agency 
(DSWA) was not able to document that the veteran was present 
at U.S. atmospheric nuclear testing, but did report that he 
could have traveled to the Naval Air Station in Fallon, 
Nevada, which was approximately 210 miles from the Nevada 
nuclear test site, while such tests were being conducted.  
This letter states that, apparently, the DTRA/DSWA had not 
provided a dose estimate because the personnel at the Naval 
Air Station in Fallon, Nevada were not considered test 
participants and no dosimetry records were available.  
Consequently, it was not possible to provide a radiation dose 
estimate that the veteran may have received and, in the 
absence of a dose estimate, it was not possible to provide an 
opinion on the likelihood that his malignancy may have been 
caused by inservice exposure to ionizing radiation. 

In the present case, the record confirms that the veteran 
served at the Naval Air Base in Fallon, Nevada.  This site, 
however, is approximately 210 miles from where nuclear tests 
were being conducted, and there is absolutely no evidence of 
record, beyond that based on conjecture, which would verify 
that he was exposed to radiation.  In fact, as indicated 
above in the August 1997 letter from DSWA, the veteran's duty 
assignments were compared against the locations of 
atmospheric nuclear tests, and the historical records did not 
document his presence at U.S. atmospheric nuclear testing.  
Further, it was stated that Navy records did not indicate 
that the veteran's squadron, VF-91, participated in any U.S. 
atmospheric nuclear tests.  Additionally, the February 1999 
letter from the VA Chief Public Health and Environmental 
Hazards Officer indicated that, apparently, DTRA/DSWA had not 
provided a dose estimate because the personnel at the Naval 
Air Station in Fallon, Nevada were not considered test 
participants and no dosimetry records were available for the 
veteran.  Consequently, it was noted that it was not possible 
to provide a radiation dose estimate for the veteran and in 
the absence of a dose estimate, it was not possible to 
provide an opinion on the likelihood that his malignancy may 
have been caused by inservice exposure to ionizing radiation. 

As there is no evidence of record showing that the veteran 
had military service in the areas identified in 38 C.F.R. § 
3.309(d)(3) during the specified periods, the veteran is not 
presumed to have been exposed to radiation during service.  
Thus, he is not entitled to any presumption of service 
connection afforded to a "radiation-exposed veteran" 
pursuant to 38 C.F.R. § 3.309(d).  The Board would also point 
out that Hodgkin's disease is not a presumptive disease, 
related to radiation exposure, listed at 38 C.F.R. § 
3.309(d).  Hence, even if the veteran were found to have been 
exposed to inservice radiation, the appellant is not entitled 
to any presumption that the cause of death from Hodgkin's 
disease was etiologically related to any claimed exposure to 
radiation.  38 C.F.R. § 3.307.

Similarly, the veteran is not entitled to the "radiogenic 
disease" presumption because he was determined to not have 
been exposed to ionizing radiation inservice and Hodgkin's 
disease is not considered a "radiogenic disease."  
38 C.F.R. § 3.311.  

Further, the Board notes that service medical records are 
negative for any findings, treatment or diagnosis pertaining 
to Hodgkin's disease.  The veteran's certificate of death 
indicates that he died in September 1967 from cardio 
respiratory arrest due to Hodgkin's disease.  Post service 
medical records, however, show no competent evidence of nexus 
between the veteran's death from Hodgkin's disease and either 
any verified incident inservice or the one-year presumptive 
period for development of a Hodgkin's disease.  The evidence 
only shows that the veteran was first found to have Hodgkin's 
disease in 1965, more than 10 years after service.  Further, 
the appellant has not submitted any competent evidence 
suggesting a relationship between the veteran's death from 
Hodgkin's disease and either any incident in the service or 
the one-year presumptive period for the development of 
Hodgkin's disease.  

In this respect, the Board has considered the June 1994 
private medical statement from Harold W. Miller, Jr., M.D., 
submitted in support of the claim.  However, the Board finds 
that this medical statement does not provide the required 
nexus.  In this respect, the Board would first point out that 
Dr. Miller, in his June 1994 medical statement, was not sure 
whether the veteran had been exposed to nuclear testing 
because he only stated that he had "apparently" been in 
contact with nuclear testing.  As noted above, there is no 
evidence verifying the appellant's exposure to radiation.  
Thus, while Dr. Miller may have examined and/or reviewed the 
record, there is no indication that he formed his opinion on 
a basis separate from the appellant's recitation of the 
veteran's medical and service background.  As an opinion 
based on an inaccurate factual premise, and here the premise 
is a claim that the veteran was exposed to radiation, the 
opinion has no probative value.  Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993).  Thus Dr. Miller's opinion does not 
constitute evidence sufficient to well ground this claim.

The Board also notes that in the autopsy report the veteran 
was diagnosed with necrotic tumor in the brain and meninges.  
However, this tumor was not reported to be the immediate 
cause of death or an underlying cause of death, but rather 
was related to the veteran's history of recent radiography.  
Further, the official September 1967 death certificate, filed 
with the Virginia Department of Health, did not indicate that 
a necrotic tumor in the brain and meninges was the immediate 
cause of death or an underlying cause of death.  The 
appellant also has not submitted any competent evidence 
suggesting that the veteran's death was due to a necrotic 
tumor in the brain and meninges or that this tumor was 
related to either any incident in the service or the one-year 
presumptive period for the development of brain tumors.  

Accordingly, as a well-grounded claim requires competent 
evidence linking the cause of the veteran's death from 
Hodgkin's disease to either service or to the one-year 
presumptive period, the Board finds that the appellant has 
failed to fulfill her statutory burden of submitting a well-
grounded claim of entitlement to service connection for the 
cause of the veteran's death.  Hence, the benefit sought on 
appeal is denied. 

In reaching this decision, the Board carefully and 
sympathetically considered the assertions of the appellant.  
As a layperson, however, she is not qualified to offer a 
medical opinion as to cause of the veteran's death, or the 
relationship between the cause of his death and his military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (lay testimony is not competent evidence when the 
question presented requires specialized knowledge.)  She 
further is not competent to state that the veteran was a 
radiation exposed veteran.  Accordingly, her statements are 
insufficient to ground this claim.

Although the Board considered and denied this claim on a 
ground different from that of the RO, the appellant has not 
been prejudiced by this decision.  This is because in 
assuming that the claim was well grounded, the RO accorded 
the claimant greater consideration than her claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether the appellant's claim 
was well grounded would be pointless and, in light of the law 
cited above, would not result in a determination that is 
favorable to her.  VAOPGCPREC 16-92; 57 Fed.Reg. 49,747 
(1992).

Finally, as the foregoing explains the need for competent 
evidence linking the veteran's cause of death to service the 
Board views its discussion above as sufficient to inform the 
appellant of the elements necessary to complete her 
application for service connection for the cause of the 
veteran's death.  Robinette v. Brown, 8 Vet. App. 69 (1995).



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals




 

